Citation Nr: 1618788	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-07 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder
(PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due
to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran had active service from November 1963 to November 1965
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina.  

In December 2012, the Veteran-testified during a Board videoconference hearing
before the undersigned Acting Veterans Law Judge, a transcript of that hearing is of
record.  

In November 2014 the Board remanded this matter for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the Veteran's claim.

The appellate process set forth in 38 U.S.C.A. § 7104(a) (West 2014) contemplates that all evidence will first be reviewed by the AOJ so as not to deprive the claimant of an opportunity to prevail on his claims at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives pertinent evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case (SOC) or in a supplemental statement of the case (SSOC), it must prepare an SSOC addressing that evidence.  38 C.F.R. § 19.31(b)(1) (2015).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the Veteran as provided in 38 C.F.R. § 19.31, unless the additional evidence is duplicative or not relevant to an issue on appeal. 38 C.F.R. § 19.37(a) (2015).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  (Contrast 38 C.F.R. § 19.37(a) with 38 C.F.R. § 20.1304(c) (2015), where legal authority does allow for waiver of initial RO review of pertinent evidence submitted by the claimant after certification of the appeal to the Board.  Additionally, it should be noted that provisions of 38 U.S.C.A. § 7105 allowing for an automatic waiver of AOJ review of evidence do not apply to claims in which a substantive appeal was filed before February 2, 2013.)

Here, after the issuance of the most recent SSOC in November 2015, in which the issue on appeal was addressed, the AOJ obtained evidence pertinent to the Veteran's claim in the form of a new VA examination dated in December 2015 which further addressed his PTSD and TDIU claims.  The Veteran's 30 day waiver submitted in September 2015 included a waiver of evidence submitted by the Veteran pursuant to 38 C.F.R. § 20.1304(c) as discussed above, but this is limited only to evidence submitted by him.  The AOJ did not prepare an SSOC considering this newly received VA-generated evidence, and no withdrawal of the appeal of this issue has been submitted by the Veteran.  The Board also directed that an SSOC be issued after the development was completed and as a result, the actions of the RO are also not in compliance with the Board's specific directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  Thus, based on all of the foregoing, a remand is required so that another SSOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue on appeal, to include consideration of the additional evidence obtained since it last adjudicated this claim.  Specific consideration must be given to all evidence received since the last SSOC, which was issued in November 2015.  If any decision remains adverse to the Veteran, an SSOC should be issued.  The Veteran must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


